USCA11 Case: 20-10798    Date Filed: 08/12/2021     Page: 1 of 7



                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-10798
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:16-cv-03745-WMR



WASEEM DAKER,
                                                              Plaintiff - Appellant,

                                   versus

REBECCA KEATON,
Clerk,
JAY E. STEPHENSON,
Former Clerk,
LISA BLALOCK, Deputy Clerk,
DARLENE CORBITT,
Deputy Clerk, Cobb County Superior Clerk,
MARY ELLEN STALEY, et al.,
                                                           Defendants - Appellees.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                              (August 12, 2021)
          USCA11 Case: 20-10798        Date Filed: 08/12/2021     Page: 2 of 7



Before MARTIN, JILL PRYOR and BRANCH, Circuit Judges.

PER CURIAM:

      Waseem Daker, a Georgia prisoner proceeding pro se, appeals the district

court’s sua sponte dismissal of his 42 U.S.C. § 1983 complaint. In his complaint,

Daker sought declaratory, injunctive, and monetary relief for alleged violations of

his right to access the courts by state court officials, including court clerks, active

judges, and senior judges. On appeal, Daker argues that the district court erred in

dismissing his complaint because: (1) it did not give him notice and an

opportunity to respond before dismissal, and (2) the defendants were not entitled to

judicial immunity. After careful review, we vacate the dismissal of Daker’s

complaint and remand for further proceedings.

                                            I.

      Daker filed this pro se § 1983 complaint against 19 Cobb County, Georgia

officials, including active judges, senior judges, and court clerks. He alleged that

the defendants delayed processing his habeas corpus petitions and mandamus

actions, denying him access to the courts. Daker sought declaratory, injunctive,

and monetary relief. At the time he filed the complaint, Daker sought leave to

proceed in forma pauperis under 28 U.S.C. § 1915.

      The district court initially dismissed Daker’s complaint without prejudice for

failure to pay the filing fee, concluding that he was not entitled to proceed in forma



                                            2
          USCA11 Case: 20-10798       Date Filed: 08/12/2021    Page: 3 of 7



pauperis because he had three or more strikes under the Prison Litigation Reform

Act. See 28 U.S.C § 1915(g) (providing that a prisoner may not proceed in forma

pauperis if he has, on three or more prior occasions, brought an action or appeal in

federal court that was dismissed on grounds of frivolity, maliciousness, or failure

to state a claim). Daker appealed, and we vacated the district court’s initial

dismissal, holding that the court erred in its three-strikes determination. Daker v.

Keaton, 787 F. App’x 630, 634 (11th Cir. 2019) (unpublished).

      On remand, the district court granted Daker leave to proceed in forma

pauperis and dismissed the complaint under 28 U.S.C. § 1915A, concluding that

all the named defendants were immune from § 1983 liability. The district court

determined that the judge defendants were entitled to absolute judicial immunity

from damages because Daker’s allegations concerned acts (or failures to act) taken

in the judges’ judicial capacity and their jurisdiction was not in dispute. The

district court concluded that the clerk defendants were encompassed by the judge

defendants’ absolute immunity because they engaged in duties integrally related to

the judicial process. The court’s order did not discuss the type of relief Daker

sought, nor did it address Daker’s entitlement to declaratory or injunctive relief.

Because the district court’s order did not state that the dismissal was without

prejudice, the dismissal was with prejudice. See Fed. R. Civ. P. 41(b) (providing

that any dismissal except for lack of jurisdiction, improper venue, or failure to join



                                          3
          USCA11 Case: 20-10798        Date Filed: 08/12/2021    Page: 4 of 7



a party under Rule 19 “operates as an adjudication on the merits” unless “the

dismissal order states otherwise”).

      This is Daker’s appeal.

                                            II.

      Whether an official is entitled to absolute immunity is a question of law that

we review de novo. Stevens v. Osuna, 877 F.3d 1293, 1301 (11th Cir. 2017). We

also review de novo a district court’s sua sponte dismissal of a complaint under

28 U.S.C. § 1915A for failure to state a claim. Leal v. Ga. Dep’t of Corr.,

254 F.3d 1276, 1279 (11th Cir. 2001). We liberally construe the pleadings of pro

se litigants. Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

                                            III.

      Under 28 U.S.C. § 1915A, a court “shall review, before docketing, if

feasible or, in any event, as soon as practicable after docketing, a complaint in a

civil action in which a prisoner seeks redress from a governmental entity or officer

or employee of a governmental entity.” 28 U.S.C. § 1915A(a). Upon review, the

court must dismiss the complaint if it “(1) is frivolous, malicious, or fails to state a

claim upon which relief may be granted; or (2) seeks monetary relief from a

defendant who is immune from such relief.” Id. § 1915A(b).

      Judges are entitled to absolute judicial immunity from money damages for

acts taken in their judicial capacity unless they acted “in the clear absence of all



                                           4
            USCA11 Case: 20-10798         Date Filed: 08/12/2021      Page: 5 of 7



jurisdiction.” Bolin v. Story, 225 F.3d 1234, 1239 (11th Cir. 2000) (internal

quotation marks omitted). Court clerks are entitled to absolute immunity from

money damages actions arising from acts they are specifically required to do under

court order or at a judge’s direction. Tarter v. Hury, 646 F.2d 1010, 1013 (5th Cir.

June 1981). 1 Absolute immunity also bars claims for injunctive relief brought

against “a judicial officer for an act or omission taken in such officer’s judicial

capacity” except in limited circumstances: “unless a declaratory decree was

violated or declaratory relief was unavailable.” 42 U.S.C. § 1983. Judicial officers

also are not absolutely immune from suits for declaratory relief if the plaintiff

establishes a violation, a serious risk of continuing irreparable injury if the relief is

not granted, and the absence of an adequate remedy at law. Bolin, 225 F.3d at

1242.

        Daker argues that the district court erred in dismissing his complaint on

judicial immunity grounds. He contends that the judge and clerk defendants were

not entitled to judicial immunity as to his claims for declaratory or injunctive relief

and that the court clerk defendants were not entitled to immunity as to his claim for

monetary relief. As we explain below, we agree with Daker that the district court




        1
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent all Fifth Circuit decisions issued before October 1, 1981.


                                              5
            USCA11 Case: 20-10798            Date Filed: 08/12/2021       Page: 6 of 7



erred in dismissing his claims for declaratory and injunctive relief at this point, but

reject his argument as to his claim for monetary relief.

      The district court properly concluded that the judge and clerk defendants

were entitled to absolute immunity from Daker’s claims for monetary damages.

As to the judge defendants, Daker’s allegations involve judicial functions, and

there is no indication in the complaint that the defendants were acting “in the clear

absence of all jurisdiction.” Id. at 1239 (internal quotation marks omitted). The

clerk defendants were also entitled to absolute immunity from monetary damages

because, as Daker alleges in his complaint, the clerks undertook the actions he

contests at the direction of Cobb County judges. See Tarter, 646 F.2d at 1013.

      The district court erred, however, in not addressing Daker’s claims for

declaratory and injunctive relief. For a plaintiff to receive injunctive relief against

a judicial officer under § 1983, the officer must have violated a declaratory decree

or declaratory relief must otherwise be unavailable, 42 U.S.C. § 1983; to receive

declaratory relief, the plaintiff must establish a violation, a serious risk of

continuing irreparable injury if the relief is not granted, and the absence of an

adequate remedy at law, Bolin, 225 F.3d at 1242. Here, the district court failed to

evaluate (1) whether declaratory relief was unavailable to Daker such that he was

entitled to injunctive relief2 and (2) if declaratory relief was available, whether


      2
          There is no indication that any of the defendants violated a declaratory decree.


                                                 6
            USCA11 Case: 20-10798           Date Filed: 08/12/2021        Page: 7 of 7



Daker’s allegations made the requisite showing under Bolin of entitlement to such

relief. Instead, the court concluded that all defendants were entitled to judicial

immunity from Daker’s suit without addressing Daker’s claims for declaratory and

injunctive relief. This was error that requires us to remand for the district court to

conduct this analysis in the first instance.3

                                                  IV.

       For the foregoing reasons, we vacate the district court’s order and remand

for further proceedings consistent with this opinion. 4

       VACATED AND REMANDED.




       3
         We express no view on whether Daker’s complaint sets forth a viable claim for
declaratory or injunctive relief. We believe the district court is best suited to address this
question in the first instance. See Singleton v. Wulff, 428 U.S. 106, 121 (1976) (“The matter of
what questions may be taken up and resolved for the first time on appeal is one left primarily to
the discretion of the court of appeals, to be exercised on the facts of individual cases.”).
        Because we vacate the district court’s order and remand for the reasons stated above, we
do not address Daker’s argument that the district court erred by not giving him notice of that
order and an opportunity to respond. We note that a district court must give a pro se plaintiff at
least one opportunity to amend his complaint before dismissing it with prejudice, unless the
plaintiff clearly indicates he does not want to amend the complaint or if amendment would be
futile. Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991), overruled in part by Wagner v.
Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 & n.1 (11th Cir. 2002) (en banc) (holding
that this rule does not apply to counseled plaintiffs).
       4
         After filing this appeal, Daker submitted a letter pursuant to Fed. R. App. P. 28(j)
requesting appointment of counsel to brief this appeal, which we construe as a motion for
appointment of counsel. Having decided the appeal, we deny Daker’s motion as moot.


                                                 7